Title: Notes on Preparations to Occupy Louisiana, 30 October 1803
From: Jefferson, Thomas
To: 


          
            
              ca. 30 Oct. 1803
            
          
          Ord. to Claib. & Wilk.
          write to Laussat & Clarke force or no force. 
          
            
              1. if no force
              proceed with regulars, & militia at their discretion.
            
            
              
              treat inhabitants & officers particularly with courtesy
            
            
              
              take nothing without paying
            
            
              
              arrange with Laussat manner of delivery.
            
            
              
              issue proclamation
            
            
              
              suffer the Govr. &c. to remain in his house
            
            
              
              get orders from Laussat &c. for delivery of all the posts.
            
            
              
              take possessn of those within their reach.
            
            
              
              send orders up the river for all others.
            
            
              
              be particularly civil & accomodating in all these acts of possession
            
            
              
              public archives &c—money in treasury theirs.
            
            
              
              dispatch procès verbal & informn to us.
            
            
            
              2. if force
              regulars
            
            
              
              Missipi militia ad libitum of the Governor & other volunteers from any quarter
            
            
              
              order Govr. Tennissee to send instantly 500. mountd militia to Natchez
            
            
              
              notify Govrs. of Ten. & Kent. <to march the force 1st. ordered>
            
            
              
              
              1000. from Ohio. 1500. from Ten. 4000. from Kentucky to be organised & mustered.
              
            
            
              
              
              provisions to be procured & forwarded with them.
            
            
              
              
              to be in the field on the 10th. of Dec.
            
            
              
              
              embodied into companies & to remain together till orders.
            
            
              
              
              upper posts. regulars or militia
            
            
              
              
              Mobile. Kirby
            
            
              
              proceed in all things according to their own discretion
            
            
              
              
                <take possn of Baton rouge, & garrison as a precautionary measure of safety>
              
            
            
              
              treat the inhabitants as fellow citizens
            
            
              
              produce a cooperating insurrectionary movemt by Laussat & Clarke on their appearg.
            
            
              
                 have arms for them.
            
            
              
              
                
              
            
          
          
          
            
              
              if successful, send the officers & souldiers, blacks as well as whites to Hava undr convenn
            
            
              
              
              issue proclamation
            
            
              
              
              secure every military store, gallies &c.
            
            
              
              
              dispatch us informn.
            
            
              <money><a frigate.>
              Claiborne may draw for expences after delivery, not exceeding 400. D. a month.
            
            
          
          
            
              Write to
              Govr. Kentucky 
            
            
              
              Tennissee
            
            
              
              
                <Kirby.>
              
            
            
              
              Clarke
            
            
              
              Laussat.
            
            
              
              
                <officers at upper posns to be ready to obey ord. of Wilkinson.>
              
            
          
        